DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Receipt of Applicant’s Amendment filed March 22, 2021 is acknowledged.

Response to Amendment
Claims 1, 4, 5, 9-11, 14-17, and 19 have been amended.  Claims 2, 3, 6, 12, 18, and 20 have been canceled.  Claims 21-23 are new.  Claims 1, 4, 5, 7-11, 13-17, 19, and 21-23 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant's arguments filed March 22, 2021 have been fully considered but they are not persuasive.  A response is provided below in bold where appropriate.
Applicant argues 35 USC §101, starting pg. 11 of Remarks:
Rejections based on 35 U.S.C. § 101
Claims 1-20 were rejected under 35 U.S.C. § 101 because the claimed invention is purportedly directed to an abstract idea without significantly more. Applicant respectfully traverses this rejection. As claims 2-3, 6, 12, 18, and 20 are canceled, reference to claims 1, 4-5, 7-11, 13-17, and 19 is made below.
Step 2A
Although Applicant believes that no abstract idea is recited by the claims under Step 2A, Prong 1, of the § 101 analysis, Applicant would like to provide a discussion of the technical improvements and advancements that evidence a practical application under Prong 2, as this was discussed during the 
With reference first to claim 1, the claim as amended recites:
A computer-implemented method for securing multi-part consumer authentication value (CAV) transactions, the method comprising:
receiving from a terminal device a_CAV and a total amount of funds, the CAV being required for authenticating a transaction by a payment device:
generating a unique data element that is uniquely associated with an authorization approval of the total amount of funds for the payment device based on the CAV;
communicating the unique data element to the terminal device;
receiving from the terminal device a first settlement advice request comprising the unique data element and a first amount that is less than the total amount;
determining whether the unique data element included in the first settlement advice request message matches the unique data element included in the approved authorization response; and
in response to a match, causing the first amount to be transferred without authorization of the CAV.
In general, if a claim recites an additional element or combination of elements that integrate any abstract idea into a practical application, then the claim should be considered patent eligible. MPEP 2106.04(II)(A)(2). A claim integrates an abstract idea into a practical application when the claim improves the functioning of a computer, or improves another technology or technical field. MEP 2106.04(d)(1). In determining whether a claim improves the functioning of a computer or another technology, the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification does not need to explicitly describe the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Id.
On review of the specification, it becomes apparent that the present claims comprise subject matter that is an improvement to a computer, or to another technology or technical field. In particular, the claims provide an 
As noted in the as-filed specification, “each time a consumer authentication value (CAV) (e.g., a four-digit PIN) is received for authentication associated with a transaction, the received CAV is communicated over the transaction network, which is a security vulnerability.” As-filed Specification, at [0002]. “[T]he constant communication of the CAV heightens the risk of successful eavesdropping and data sniffing.” Id. at [0002]. Despite this security risk, “typical client-server transaction computer network functionality requires repetitive communication of a CAV,” which as noted, provides additional points for eavesdropping and data sniffing. Id. at [0005].

However, the present technology enhances computer and network security when compared to traditional methods because the technology does not require multiple traversals of the CAV over a network, but still allows use of the payment device that requires the CAV. The specification states that
the present disclosure improve[s] these client-server transaction computer networks by employing functionality that automates an authorization for a partial amount and does not require multiple traversals over the network of the CAV by using a unique data element that uniquely identifies an authorization. In this way, dualphase traversal of the network is generated to complete transactions—one type of network traversal for pre-authorization (e.g., of a total amount) and another type of automated traversal for settlement advice requests (e.g., for partial amounts). Thus, each portion of the total amount associated with the corresponding settlement advice requests maybe be transferred individually without authorization using the CAV. In other words, the CAV may be authenticated during the authorization/pre-authorization phase. Thereafter, the CAV need not traverse the network again. Instead, the unique data element is automatically included in processing requests for authorization purposes.”
Id. Further, the specification expressly provides that the methods described by the technology of this application “enhance[] security.” Id.

The CAV (consumer authentication value) as taught in the disclosure can be a PIN (personal identification number, para. [0002]).  Applicant above is arguing that when only a portion of a total amount in a transaction is requiring authorization, a PIN is not required for each partial authorization.  Therefore multiple traversals over a network using a PIN are not required and this enhances computer and network security.

Claim 1, as provided above, captures this improvement. In particular, claim 1 provides “generating a unique data element that is uniquely associated the total amount of funds for the payment device based on the CAV. By doing this, a first amount that is less than the total amount can be “transferred without authorization of the CAV.” This leaves open the ability to transfer a second amount that is less than the total amount also without authorization of the CAV, which is captured by dependent claim 4. Thus, claim 1 and claim 4 provide limitations that effect the security improvement of being able to engage in multiple transactions, without the CAV that authenticates the payment device.

A PIN (CAV) therefore is associated with a total amount and a unique data element.  The unique data element is associated with an amount that is less than a total amount, and may be used for transferring amounts without use of a PIN.  Applicant is arguing that this is an improvement to network security.  This, however, still is just using some type of code (unique data element) for authorizing a part of a transaction.

To provide even more support regarding how this particular transaction method enhances security of the computing devices utilized in the transaction and the network over which the transaction is occurring, the specification details that “[p]articular embodiments also improve these client-server transaction technologies by providing more robust security than existing technologies. Instead of communicating a CAV multiple times, a single pre-authorization request is made for a total amount, which includes encrypting/decrypting the CAV when it is sent the first time. Then a unique data element is generated and used for authorization for individual or proportional amounts. In various embodiments the unique data element does not contain a CAV (e.g., a PIN number) and therefore, a user cannot perform brute force methods to identify the stored CAV. Further, because the CAV is not communicated multiple times over the network, there are no security risks for data sniffing or eves dropping.”

The above (no security risks), however, is an intended result that would only happen in cases where a transaction payment is split up.  If there is no multiple payments, there is no benefit of the data element.  Further, as pointed out above, a code of some type is still being used to authorize a transaction.  Whether it is a PIN or data element, discovery of either one would compromise a transaction.
Step 2B
Turning to Step 2B, the claims are also allowable under this step of the § 101 analysis because the claims include an inventive concept sufficient to ensure the claims amount to significantly more than any purported abstract idea. See generally, MPEP 2106.05. Limitations that the courts have found to qualify as significantly more when recited in a claim with a judicial exception 
As described in the previous section, there is ample evidence from the specification that the claims provide improvements to a computer by enhancing computer and network security when using payment devices that are authenticated by a CAV. The improvement of computer security and network security is provided at least in part by claimed methods that use a unique data element uniquely associated with an authorization approval of the total amount of funds to authorize a transaction of an amount less than the total amount of funds without the CAV. This is an improvement to computer functionality similar to “a method that generates a security profile that identifies both hostile and potentially hostile operations, and can protect the user against both previously unknown viruses and ‘obfuscated code,’ which is an improvement over traditional virus scanning. Finjan Inc. v. Blue Coat Systems, 879 F.3d 1299, 1304, 125 USPQ2d 1282, 1286 (Fed. Cir. 2018).” MPEP 2106.05(a)(I)(ix). The improvements provided by the claims are also similar to a “particular method of incorporating virus screening into the Internet, Symantec Corp., 838 F.3d at 1321-22, 120 USPQ2d at 1362-63” MPEP 2106.05(a)(II)(v). As such, the claims are patent eligible under this step of analysis because the enhanced security is an improvement to computers and computer networks by using a unique data element uniquely associated with an authorization approval for a transaction of less than the total amount, thus providing a secure way to approve part of the transaction without transmitting the CAV repeatedly. Such improvement provides an inventive concept sufficient to ensure the claims amount to significantly more, rendering them patent eligible.
The computer itself is not improved.  If there is an improvement it is to transaction authorization.  For example, the title of the disclosure is “Securing Multi-Part Transactions With Automated Multi-Phase Network Traversal.”
As noted, the claims are also patent eligible because they recite activity that is not well-understood, routine, or conventional. If an additional element include a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. MPEP 2106.05(d).
The rejection is not based on well-understood, routine and conventional.  This itself, however, cannot be abstract.
Turning back to claim 1 as an example, the claim recites “a unique data element.” The unique data element is an additional element. However, the less than the total amount, the unique data element can be used to cause the amount to be transferred “without authorization of the CAV.” This activity is provided by claim 1 and is not well-understood, routine and conventional activity, as described by the specification.
The specification also provides ample detail of the traditional methods, stating:
Traditional Personal Identification Number ("PIN")-based debit transactions are limited to a single message that authenticates and initiates movement of funds when processing a transaction between consumer computing devices and merchant computing devices. For example, using conventional PIN-based debit card transactions, after reading a debit card and receiving a PIN from the debit cardholder, a single message may be generated to request the funds transfer. The single message includes a request to transfer an amount of funds from the debit card account. Upon approval, the approved amount of funds is transferred with no further messaging capabilities and the PIN is deleted for security purposes. Thus, upon approval, the approved amount of funds is transferred and the transaction is closed. As such, conventional PIN-based payments require manual PIN entry each time a transfer of funds is requested, transfers the entire approved amount upon approval, and offers little flexibility such as partial transfers of the approved amount as described above.
As-filed specification, at [0019] (emphasis added). Thus, as noted, traditional methods utilize a single message processing technique that performs the authorization of the transaction using the PIN (e.g., a CAV).
Because traditional methods utilized this single message PIN approval, it was not well-understood, routine, or conventional, to approve partial amounts of a transaction, or conduct more than one transaction, without authorization of the CAV, but instead, using a unique data element uniquely associated with an authorization approval of the total amount of funds. The specification also outlines this distinction between the traditional methods and the claimed subject matter, stating that 
the present disclosure improve these existing client-server transaction technologies via new functionalities that these technologies or computing devices do not now employ. For example, particular embodiments perform dual-phase network traversal by obtaining pre-authorization for a total amount, 
Id.at [0013] (emphasis added). Thus, the specification makes clear that the claims are performing methods that existing technology did not employ. Therefore, these methods, including using the unique data element for multiple, smaller transaction, were not well-understood, routine, or conventional practices.

Improving an abstract idea of transaction authorization is not improving the computer itself.  Using a PIN (CAV) for pre-authorization of a total amount and then using a data element for a portion of the total amount is still using codes for authorizing a transaction.  The benefit is “CAV need not traverse the network again” and “Instead, the unique data element is included in the processing requests for authorization purposes.”    Therefore, there is only a commercial benefit where partial approvals for transactions are required.  This is an improvement to certain types of transaction processing and not to a computer itself.  

In all, Applicant has provided only a snapshot of the evidence provided by the specification that illustrates how the claimed subject matter effects improvements to technology, and how the claimed subject matter includes activity that was not well-understood, routine, or conventional at the time of filing. A very detailed discussion is included in the As-filed specification at paragraphs [0011] to [0027], which can be referenced by the Examiner for additional details on patent eligibility.

For at least the reasons above, claim 1, and those claims depending therefrom, would recite significantly more than any purported abstract idea, thereby rendering the claim patent eligible under at least Step 2B. As claims 9 and 15 recite language similar to claim 1, each of these claims, and those claims depending therefrom, are patent eligible for the same reasons.

Based on the above response, the rejection is respectfully maintained but modified for the claim amendments.

Applicant argues 35 USC §103, starting pg. 19 of Remarks:
Rejections based on 35 U.S.C. § 103

Claims 1-13 and 15-20 were rejected under 35 U.S.C. § 103 as ostensibly being unpatentable over U.S. Publication No. 2009/0177563 to Bernstein et al. (hereinafter “Bernstein”), in view of U.S. Publication No. 2004/0254868 to Kirkland et al. (hereinafter “Kirkland”), and in further view of U.S. Publication No. 2014/0025571 to Dooley et al. (hereinafter “Dooley”). Applicant respectfully traverses this rejection.

Regarding claim 1, as noted in the office action on pages 26 and 27, Bernstein and Kirkland do not teach a unique data element that is uniquely associated with an authorization approval of the total amount of funds for the payment device based on the CAV, nor do they teach a first amount that is less than the total amount (e.g., a portion of).

From Bernstein:
Pre-authorization data associated with limited use account identifier (unique data element) for total purchase amount…
“For example, a pre-authorization may be established for a total purchase amount of $500, with the pre-authorization set to expire on Jun. 1, 2002. If the merchant needs to ship the goods in three different batches, the merchant may submit three separate authorization requests to an account issuer. Each authorization request will be compared against pre-authorization data associated with the limited use account identifier. Each authorization request must be submitted before the expiration date associated with the pre-authorization, and the total amount authorized must be less than the pre-authorization amount. In the example, the three separate shipments must total less than $500 and must be authorized prior to Jun. 1, 2002. The result is a purchasing system which provides improved merchant and customer flexibility, while allowing increased transaction approval control, Pursuant to some embodiments of the present invention, this ability to compare several partial shipments or authorizations with a single pre-authorization may be performed in a manner which is transparent to the purchasing client.” [0098]

Amount less than pre-authorization (total) amount…
“For example, a pre-authorization may be established for a total purchase amount of $500, with the pre-authorization set to expire on Jun. 1, 2002. If the merchant needs to ship the goods in three different batches, the merchant may submit three separate authorization requests to an account issuer. Each authorization request will be compared against pre-authorization data associated with the limited use account identifier. Each authorization request must be submitted before the expiration date associated with the pre-authorization, and the total amount authorized must be less than the pre-authorization amount. In the example, the three separate shipments must total less than $500 and must be authorized prior to Jun. 1, 2002. The result is a purchasing system which provides improved merchant and customer flexibility, while allowing increased transaction approval control, Pursuant to some embodiments of the present invention, this ability to compare several partial shipments or authorizations with 

The above therefore is relevant prior art.

Because of this, the Office relies on combining Dooley in asserting that Dooley teaches these elements. However, Dooley is associated with application number 13/555,963, and the present application claims priority to Dooley as a continuation-in-part. “Any claim in a continuation-in-part application which is directed solely to subject matter adequately disclosed under 35 U.S.C. 112 in the parent nonprovisional application is entitled to the benefit of the filing date of the parent nonprovisional application.” MPEP 211.05(I)(B).

It is respectfully submitted that all of the claim elements provided in amended claim 1 are disclosed in the parent application, Dooley. Applicant respectfully notes that the parent application, Dooley, at [017], [024], [029], [030], [032], [034], and [036] discloses each and every element of the claim. For this reason, claim 1 must be afforded the priority date of the parent application, Dooley. Because of this, Dooley cannot be used as a prior art reference in rejecting claim 1. Applicant further submits that Dooley supports all of the claims submitted herein.

This is the principal of not adding new matter to a specification or claims.  Claims cannot add any new matter and receive the prior parent application date in a CIP.  If this happens (new matter from the parent is claimed), the parent if published, becomes valid prior art.

Since Dooley cannot be used as a prior art reference, each element is not taught by the art of record, including among others: “generating a unique data element that is uniquely associated with an authorization approval of the total amount of funds for the payment device based on the CAV” and “a first settlement advice request comprising the unique data element and a first amount that is less than the total amount,” as Bernstein and Kirkland do not disclose at least these claim elements.

Dooley was only used as it literally taught this feature.  The Examiner argues that Bernstein still teaches this. 

One example from Bernstein…
"Limited use account identifier" includes individual accounts that are associated with a particular master account. In one embodiment, a plurality (or a "pool") of these limited use account numbers may be associated with a master account and the limited use account identifiers is used by the purchasing entity to purchase goods or services. In one embodiment, each of the limited use account identifiers may be a payment card account identifier (e.g., such as a 16-digit MasterCard formatted credit account identifier, a 15-digit American Express formatted account identifier, or the like). Pursuant account identifiers may be "pre-authorized"). The term "pre-authorized" or "pre-authorization record" include data associated with an account identifier which specifies the conditions in which a transaction associated with the account will be authorized.

Therefore limited use account identifiers (unique element) associated with a (unique) transaction authorization approval.

From Applicant’s disclosure regarding “unique data element”…
“…Particular embodiments of the present disclosure improve these clientserver transaction computer networks by employing functionality that automates an authorization for a partial amount and does not require multiple traversals over the network of the CAV by using a unique data element that uniquely identifies an authorization….” [0005]

Therefore a data element that uniquely identifies an authorization.

From Bernstein:
Limited use account identifier for authorization…
“The merchant, in turn, transmits an authorization request. to the account issuer or payment agent thereof to receive payment (step 714). Information transmitted in the authorization request includes, for example, the limited use account identifier received from the client, the expiration date of the identifier, an expiration date, a financial amount of the transaction and (in some embodiments) an identification of the merchant.” [0131]

Therefore Bernstein’s “limited use account identifier” is used for authorization request.
For at least these reasons, Applicant respectfully request withdrawal of the § 103 rejection from claim 1 and those claims depending therefrom. Since claims 9 and 15 recite language similar to claim 1, Applicant requests withdrawal of the rejection from these claims and claims depending therefrom for at least the same reasons.
Respectfully, Bernstein alone teaches most of the claimed elements and is excellent prior art.  Bernstein alone teaches partial payments using limited use account identifiers.  
With regard to claim 14, the claim was also rejected under § 103 based on Bernstein, Kirkland, and Dooley, in addition to Rutman (2011/0087602). Applicant respectfully asserts that Rutman does not cure the deficiencies of Bernstein and Kirkland previously discussed, and thus, based at least on its dependency, Applicant also requests withdrawal of the § 103 rejection from claim 14.
The rejection is respectfully maintained but modified for the claim amendments.

New Claims:
Claims 21-23 have been added. Each of these claims respectively depends from claims 1, 9 and 15. The new claims are believed to be in condition for allowance at least based on their dependency. Such favorable action is respectfully requested.

The rejection has been maintained but modified for the claim amendments.


Claim Objections
Claims 11 and 19 are objected to because of the following informalities: Claim 11 has “wherein the wherein the” where only one “wherein the” is required.  Claims 19 references the now canceled claim 18.  This is interpreted to depend from claim 15.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 5, 7-11, 13-17, 19, and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claim 9 and product Claim 15.  Claim 1 recites the limitations of:
A computer-implemented method for securing multi-part consumer authentication value (CAV) transactions, the method comprising:
receiving from a terminal device a CAV and a total amount of funds, the CAV being required for authenticating a transaction by a payment device;
generating a unique data element that is uniquely associated with an authorization approval of the total amount of funds for the payment device based on the CAV;
communicating the unique data element to the terminal device;
receiving from the terminal device a first settlement advice request comprising the unique data element and a first amount that is less than the total amount;  
determining whether the unique data element included in the first settlement advice request message matches the unique data element included in the approved authorization response; and
in response to a match, causing the first amount to be transferred without authorization of the CAV.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice (e.g. mitigating risk by generating a unique data element… associated with an authorization approval…) and commercial interaction (e.g. in response to a match, causing the first amount to be transferred…).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Step 2A-Prong 1: YES. The claims are abstract)
In as much as the claims can be performed in the mind of a person with pen and paper, the claim also falls under Mental Processes.  The claim does not require a computer to perform a meaningful step.  Also, see 2106.04(a)(2) III C where even if a computer were performing a meaningful step (i.e. non-insignificant), a computer can still be used in a mental process.  
This judicial exception is not integrated into a practical application. In particular, the claims only recite: a terminal device, a payment device (Claim 1); processor(s), computer storage media, terminal device, payment device (Claim 9); and computer readable media, processor(s), terminal device, and payment device (Claim 15). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  See Applicant’s specification on using general purpose computers (para. [0096]).  Also MPEP 2106.05(b), I where adding a generic computer to a claim for a special purpose for executing an algorithm or software would not be enough.  Also MPEP 2106.05(f) of applying instructions to implement an abstract idea on a computer is not enough. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 9, and 15 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Steps such as receiving and communicating are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1, 9, and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 4, 5, 7, 8, 10, 11, 13, 14, 16, 17, 19, and 21-23 further define the abstract idea that is present in their respective independent claims 1, 9, and 15 and thus correspond to Certain Methods of Organizing Human Activity and Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, 7-11, 13-17, 19, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has “receiving… a CAV… for authenticating a transaction by a payment device; generating a unique data element… for the payment device based on the CAV;” where authenticating and “for the” payment device is indefinite as the payment device never authenticates a transaction and never receives or uses (“for the”) generated unique data element in the claim (i.e. only a terminal device appears to interact with a Claims 9 and 15 have a similar problem.
Claim 15 has “receive a first settlement advice request comprising the unique data element and a first amount” where receive unique element and first amount is indefinite as: 1) the processor has never communicated the unique element and first amount; and 2) from where the advice is being received from (e.g. terminal device?).  
Claim 15 has “cause the first amount to be transferred… based on the unique data element uniquely associated with the authorization approval” where it is indefinite as to transferred based on uniquely associated (i.e. how does uniquely associated cause a first amount to be transferred).  
Claims 4, 5, 7, 8, 10, 11, 13, 14, 16, 17, 19, and 21-23 are further rejected as they depend from their respective independent claims.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.

  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 7-11, 13, 15-17, 19, and 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pub. No. US 2009/0177563 to Bernstein et al. in view of Pub. No. US 2004/0254868 to Kirkland et al.
Regarding claim 1
A computer-implemented method for securing multi-part consumer authentication value (CAV) transactions, the method comprising:

receiving from a terminal device a CAV and a total amount of funds, the CAV being required for authenticating a transaction by a payment device;
From Applicant’s disclosure on CAV…

“In client-server transaction computer networks, traversal over these networks can be costly in terms of data security, network traffic exchange, and transfer amount functionality among other things. For instance, each time a consumer authentication value (CAV) (e.g., a four-digit PIN) is received for authentication associated with a transaction, the received CAV is communicated over the transaction network, which is a security vulnerability…” [0002]

Therefore a CAV could be a PIN or anything that is related to a customer for authentication}

[No Patentable Weight is given to intended use language of “for authenticating a transaction by a payment device” as authenticating by a payment device never happens.]

Bernstein et al. teaches:
A PIN (CAV) for interacting with the system…
“An "account", "account number" or "customer account" as used herein, may include any device, code (e.g., one or more of an authorization/access code, personal identification number ("PIN"), user profile, demographic, Internet code, other identification code, and/or the like), number, letter, symbol, digital certificate, smart chip, digital signal, analog signal, biometric or other identifier/indicia suitably configured to allow the consumer to access, interact with, be identified by or communicate with the system.” [0038]

Pre-authorization request established (received a request) for a purchase (transaction) defining a total amount between a merchant ( terminal) and issuer….
“For example, a pre-authorization may be established for a total purchase amount of $500, with the pre-authorization set to expire on Jun. 1, 2002. If the merchant needs to ship the goods in three different batches, the merchant may submit three separate authorization requests to an account issuer. Each authorization request will be compared against pre-authorization data associated with the limited use account identifier. Each authorization request must be submitted before the expiration date associated with the pre-authorization, and the total amount authorized must be less than the pre-authorization amount. In the example, the three separate shipments must total less than $500 and must be authorized prior to Jun. 1, 2002. The result is a purchasing system which provides improved merchant and customer flexibility, while allowing increased transaction approval control, Pursuant to some embodiments of the present invention, this ability to compare several partial shipments or authorizations with a single pre-authorization may be performed in a manner which is transparent to the purchasing client.” [0098]

Where merchants have terminals and issuers have processors (computer)….
“Turning now to FIG. 1, there is depicted an exemplary system 100 over which a plurality of client terminals 104a-n, one or more account management systems 105, one or more account issuer servers 106a-n, one or more issuer processors 107, and one or more merchant terminals 108a-n may communicate over a system of electronic and/or wireless network connections 102. In certain embodiments, system 100 may include other terminals for third party clearance houses and the like found in certain existing payment processing networks that presently accommodate transactions for credit cards, debit cards, and other types of financial/banking cards. Examples of the payment network include the American Express.RTM., VisaNet.RTM. and the Veriphone.RTM. network. While an exemplary embodiment of the invention is described in association with a transaction system and a customer service network, the invention contemplates any type of networks or transaction systems, including, for example, unsecure networks, public networks, wireless networks, closed networks, open networks, intranets, extranets, and/or the like.” [0045]


generating a unique data element that is uniquely associated with an authorization approval of the total amount of funds for the payment device based on the CAV;
[No Patentable Weight is given to intended use language of “for the payment device based on the CAV” as the payment device never receives the unique data element.]

{From Applicant’s disclosure regarding “unique data element”…

“…Particular embodiments of the present disclosure improve these clientserver transaction computer networks by employing functionality that automates an authorization for a partial amount and does not require multiple traversals over the network of the CAV by using a unique data element that uniquely identifies an authorization….” [0005]

Therefore a data element that uniquely identifies an authorization}


One example of reissue (generate) limited use identifiers (unique data elements)…
“Returning to process 600, account management system 105 (e.g., operating in conjunction with an issuer or issuer processor) may be operated to periodically review data files received from the client to determine the need for further limited use account identifiers and to reissue cleared identifiers (step 608). This step may be performed by setting a threshold number or percentage of used identifiers for a client. By referencing, for example, field 412 of account management system database 400, a determination may be made whether the percentage of used cards exceeds the established threshold.” [0120]

Limited use account identifier for authorization…
“The merchant, in turn, transmits an authorization request. to the account issuer or payment agent thereof to receive payment (step 714). Information transmitted in the authorization request includes, for example, the limited use account identifier received from the client, the expiration date of the identifier, an expiration date, a financial amount of the transaction and (in some embodiments) an identification of the merchant.” [0131]


	See Generate below.

communicating the unique data element to the terminal device;

A merchant (terminal device) receiving (communicating to) a limited account identifier (unique data element)…
“As a further example, a merchant receiving a limited use account identifier pursuant to embodiments of the present invention may utilize one or more networks to forward the limited use account number (along with other transaction information) to the financial institution which issued the limited use account number (the "issuing bank") to complete the transaction.” [0048]

receiving from the terminal device a first settlement advice request comprising the unique data element and a first amount that is less than the total amount;  

Forward (receiving from a merchant, therefore terminal device) the limited use account number (unique data element) and transaction information (a first amount)…
“As a further example, a merchant receiving a limited use account identifier pursuant to embodiments of the present invention may utilize one or more networks to forward the limited use account number (along with other transaction information) to the financial institution which issued the limited use account number (the "issuing bank") to complete the transaction.” [0048]

Where transaction information would include limited use identifiers with amounts…
“Information regarding transaction totals that are less than the total pre-authorization amount may indicate a transaction involving "partial shipments" (e.g., where the merchant is shipping goods in more than one batch). For example, data may be provided to track the number of limited use account identifiers which are associated with transactions that appear to involve partial shipments. This information may be tracked in the field labeled number of limited use account identifiers with partial shipments 410. This field may be used to store an indication of the number of limited use account identifiers in which the subject transaction has not been reconciled due to partial shipment of a number of items ordered from merchant. Pursuant to some embodiments, a limited use account identifier may be used to purchase goods even where the goods are shipped in multiple batches or shipments, so long as the total amount is less than or equal to the pre-authorization amount and so long as all transactions associated with the pre-authorization are completed prior to the expiration of the pre-authorization.” [0103]

determining whether the unique data element included in the first settlement advice request message matches the unique data element included in the approved authorization response; and

Match using limited use account number (unique data element)…
“In some embodiments, account management system 105 may include other applications programs which are used to assist in the reconciliation of transaction data with settlement data. In some embodiments, account management system 105 (or one or more servers in communication with account management system 105) are configured to receive and match pre-authorization transaction data (including, for example, individual purchase order numbers and associated data) with daily settlement data received from issuer processor 107. For example, this data may be matched using the particular limited use account number associated with a particular purchase order number.” [0081]

Where account management and issuer may be jointly operated (therefore same system)…
“Account management system 105, issuer processor 107, and account issuer 106 may be one or more servers or other computing devices which operate to perform the functions described herein. In a case where multiple servers act as account issuer 106 or account management system 105, such multiple servers may be independently or jointly operated. Issuer processor 107 may be an entity which acts as a processor on behalf of one or more issuers. For example, issuer processor 107 may be a processor such as Total Systems Services, Inc. of Columbus, Ga.” [0053]

in response to a match, causing the first amount to be transferred without authorization of the CAV.

Submit (transfer) pre-authorization, therefore without authorization for partial payment..
“The present invention improves upon existing systems and methods by providing a tangible and integrated transaction pre-authorization refresh and settlement solution. The system enables a merchant to submit multiple authorization requests for the same or similar transaction while completely or partially eliminating erroneous authorization request declines. The system enables the use of pre-authorized accounts, virtual limited use or single use accounts, partial payment and partial shipment processing.” [0013]

Generate
Bernstein et al. teaches approval.  They do not literally teach generate.

Kirkland et al. also in the business of approval teaches:
“If the comparison results in a determination that a notification is to be sent, the transaction verification server 730 generates the notification message and transmits it to the notification device 760. This notification may include, for example, the details of the pending transaction and a request for the user of the notification device 760 to either accept or reject the transaction.” [0088]

It would have been obvious to one of ordinary skill in the art at the time of invention to include in the method and system of Bernstein et al. the ability to generate as taught by Kirkland et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Bernstein et al. who teaches the need for a client to be notified of approval, therefore the clients of Bernstein et al. would benefit by further receiving messages of approval.

Regarding claim 4
The computer- implemented method of claim 1, further comprising:
a second settlement advice request comprising the unique data element and a second amount, the second amount being less than the total amount of funds; and
Bernstein et al. teaches:
Limited use account identifier (unique data element) for separate purchases, where the amount is less than the pre-authorization amount…
“For example, a pre-authorization may be established for a total purchase amount of $500, with the pre-authorization set to expire on Jun. 1, 2002. If the merchant needs to ship the goods in three different batches, the merchant may submit three separate authorization requests to an account issuer. Each authorization request will be compared against pre-authorization data associated with the limited use account identifier. Each authorization request must be submitted before the expiration date associated with the pre-authorization, and the total amount authorized must be less than the pre-authorization amount. In the example, the three separate shipments must total less than $500 and must be authorized prior to Jun. 1, 2002. The result is a purchasing system which provides improved merchant and customer flexibility, while allowing increased transaction approval control, Pursuant to some embodiments of the present invention, this ability to compare several partial shipments or authorizations with a single pre-authorization may be performed in a manner which is transparent to the purchasing client.” [0098]

Where the amount is less than the total….
“Information regarding transaction totals that are less than the total pre-authorization amount may indicate a transaction involving "partial shipments" (e.g., where the merchant is shipping goods in more than one batch). For example, data may be provided to track the number of limited use account identifiers which are associated with transactions that appear to involve partial shipments. This information may be tracked in the field labeled number of limited use account identifiers with partial shipments 410. This field may be used to store an indication of the number of limited use account identifiers in which the subject transaction has not been reconciled due to partial shipment of a number of items ordered from merchant. Pursuant to some embodiments, a limited use account identifier may be used to purchase goods even where the goods are shipped in multiple batches or shipments, so long as the total amount is less than or equal to the pre-authorization amount and so long as all transactions associated with the pre-authorization are completed prior to the expiration of the pre-authorization.” [0103]
based on the unique data element, causing the second amount to be transferred without authorization of the CAV.
Pre-authorization, therefore without authorization for partial payment..
“The present invention improves upon existing systems and methods by providing a tangible and integrated transaction pre-authorization refresh and settlement solution. The system enables a merchant to submit multiple authorization requests for the same or similar transaction while completely or partially eliminating erroneous authorization request declines. The system enables the use of pre-authorized accounts, virtual limited use or single use accounts, partial payment and partial shipment processing.” [0013]

Regarding claim 5
The computer-implemented method of claim 4, wherein the second amount is caused to be transferred based further in part on a third determination that a calculated sum of the first amount and the second amount is less than or equal to the total amount of funds.

Bernstein et al. teaches:
Limited use account identifier (unique data element) for separate purchases and less than preauthorization amount, where the total is less than the total purchase amount…
“For example, a pre-authorization may be established for a total purchase amount of $500, with the pre-authorization set to expire on Jun. 1, 2002. If the merchant needs to ship the goods in three different batches, the merchant may submit three separate authorization requests to an account issuer. Each authorization request will be compared against pre-authorization data associated with the limited use account identifier. Each authorization request must be submitted before the expiration date associated with the pre-authorization, and the total amount authorized must be less than the pre-authorization amount. In the example, the three separate shipments must total less than $500 and must be authorized prior to Jun. 1, 2002. The result is a purchasing system which provides improved merchant and customer flexibility, while allowing increased transaction approval control, Pursuant to some embodiments of the present invention, this ability to compare several partial shipments or authorizations with a single pre-authorization may be performed in a manner which is transparent to the purchasing client.” [0098]

Regarding claim 7
The computer-implemented method of claim 1, wherein the CAV corresponds to a personal identification number (PIN).

Bernstein et al. teaches:
An account includes a PIN (CAV)…
“An "account", "account number" or "customer account" as used herein, may include any device, code (e.g., one or more of an authorization/access code, personal identification number ("PIN"), user profile, demographic, Internet code, other identification code, and/or the like), number, letter, symbol, digital certificate, smart chip, digital signal, analog signal, biometric or other identifier/indicia suitably configured to allow the consumer to access, interact with, be identified by or communicate with the system.” [0038]

Regarding claim 8
The method of claim 1, the unique data element comprising a pre-defined secret or private key.

Bernstein et al. teaches:
Private key…
“Each of these terminals and servers may further have various cryptographic software capabilities sufficient to allow secure transmission of financial data there between over the network 102. For example, in some embodiments, communications between a client device 104 and account management system 105 are encrypted using a private key of the client. In this manner, the data transmitted is maintained secure. Further, the account management system 105 may utilize a related key to both decrypt the information and to authenticate the identity of the client submitting information to the account management system server.” [0055]

Regarding claim 9
A computerized system comprising: 

one or more processors; and

Bernstein et al. teaches:
Figs. 1 and 2, ref. 202 teaches processor.


Fig. 2, ref. 212 and memory.
receive from a terminal device a consumer authentication value (CAV) and a total amount of funds the CAV being required for authenticating a transaction by a payment device;

{From Applicant’s disclosure on CAV…

“In client-server transaction computer networks, traversal over these networks can be costly in terms of data security, network traffic exchange, and transfer amount functionality among other things. For instance, each time a consumer authentication value (CAV) (e.g., a four-digit PIN) is received for authentication associated with a transaction, the received CAV is communicated over the transaction network, which is a security vulnerability…” [0002]

Therefore a CAV could be a PIN or anything that is related to a customer for authentication}

[No Patentable Weight is given to intended use language of “for authenticating a transaction by a payment device” as authenticating by a payment device never happens.]

Bernstein et al. teaches:
A PIN (CAV) for interacting with the system…
“An "account", "account number" or "customer account" as used herein, may include any device, code (e.g., one or more of an authorization/access code, personal identification number ("PIN"), user profile, demographic, Internet code, other identification code, and/or the like), number, letter, symbol, digital certificate, smart chip, digital signal, analog signal, biometric or other identifier/indicia suitably configured to allow the consumer to access, interact with, be identified by or communicate with the system.” [0038]

Pre-authorization request established (received a request) for a purchase (transaction) defining a total amount between a merchant ( terminal) and issuser….
“For example, a pre-authorization may be established for a total purchase amount of $500, with the pre-authorization set to expire on Jun. 1, 2002. If the merchant needs to ship the goods in three different batches, the merchant may submit three separate authorization requests to an account issuer. Each authorization request will be compared against pre-authorization data associated with the limited use account identifier. Each authorization request must be submitted before the expiration date associated with the pre-authorization, and the total amount authorized must be less than the pre-

Where merchants have terminals and issuers have processors (computer)….
“Turning now to FIG. 1, there is depicted an exemplary system 100 over which a plurality of client terminals 104a-n, one or more account management systems 105, one or more account issuer servers 106a-n, one or more issuer processors 107, and one or more merchant terminals 108a-n may communicate over a system of electronic and/or wireless network connections 102. In certain embodiments, system 100 may include other terminals for third party clearance houses and the like found in certain existing payment processing networks that presently accommodate transactions for credit cards, debit cards, and other types of financial/banking cards. Examples of the payment network include the American Express.RTM., VisaNet.RTM. and the Veriphone.RTM. network. While an exemplary embodiment of the invention is described in association with a transaction system and a customer service network, the invention contemplates any type of networks or transaction systems, including, for example, unsecure networks, public networks, wireless networks, closed networks, open networks, intranets, extranets, and/or the like.” [0045]

generate a unique data element that is uniquely associated with an authorization approval of the total amount of funds for the payment device based on the CAV;
[No Patentable Weight is given to intended use language of “for the payment device based on the CAV” as the payment device never receives the unique data element.]

{From Applicant’s disclosure regarding “unique data element”…

“…Particular embodiments of the present disclosure improve these clientserver transaction computer networks by employing functionality that automates an authorization for a partial amount and does not require multiple traversals over the network of the CAV by using a unique data element that uniquely identifies an authorization….” [0005]

Therefore a data element that uniquely identifies an authorization}


One example of reissue (generate) limited use identifiers (unique data elements)…
(e.g., operating in conjunction with an issuer or issuer processor) may be operated to periodically review data files received from the client to determine the need for further limited use account identifiers and to reissue cleared identifiers (step 608). This step may be performed by setting a threshold number or percentage of used identifiers for a client. By referencing, for example, field 412 of account management system database 400, a determination may be made whether the percentage of used cards exceeds the established threshold.” [0120]

Limited use account identifier for authorization…
“The merchant, in turn, transmits an authorization request. to the account issuer or payment agent thereof to receive payment (step 714). Information transmitted in the authorization request includes, for example, the limited use account identifier received from the client, the expiration date of the identifier, an expiration date, a financial amount of the transaction and (in some embodiments) an identification of the merchant.” [0131]

	See Generate below.

receive a first settlement advice request comprising the unique data element and a first amount that is less than the total amount of funds; and
Forward (receiving from a merchant, therefore terminal device) the limited use account number (unique data element) and transaction information (a first amount)…
“As a further example, a merchant receiving a limited use account identifier pursuant to embodiments of the present invention may utilize one or more networks to forward the limited use account number (along with other transaction information) to the financial institution which issued the limited use account number (the "issuing bank") to complete the transaction.” [0048]

Where transaction information would include limited use identifiers with amounts…
“Information regarding transaction totals that are less than the total pre-authorization amount may indicate a transaction involving "partial shipments" (e.g., where the merchant is shipping goods in more than one batch). For example, data may be provided to track the number of limited use account identifiers which are associated with transactions that appear to involve partial shipments. This information may be tracked in the field labeled number of limited use account identifiers with partial shipments 410. This field may be used to store an indication of the number of limited use account identifiers in which the subject transaction has not been reconciled due to partial shipment of a number of items ordered from merchant. Pursuant to some embodiments, a limited use account identifier may be used to purchase goods even where the goods are shipped in multiple batches or shipments, so long as the total amount is less than or equal to the pre-authorization amount and so long as all 

causing the first amount to be transferred without authorization of the CAV based on the unique data element uniquely associated with the authorization approval. 

Submit (transfer) pre-authorization, therefore without authorization for partial payment..
“The present invention improves upon existing systems and methods by providing a tangible and integrated transaction pre-authorization refresh and settlement solution. The system enables a merchant to submit multiple authorization requests for the same or similar transaction while completely or partially eliminating erroneous authorization request declines. The system enables the use of pre-authorized accounts, virtual limited use or single use accounts, partial payment and partial shipment processing.” [0013]

Generate
Bernstein et al. teaches approval.  They do not literally teach generate.

Kirkland et al. also in the business of approval teaches:
“If the comparison results in a determination that a notification is to be sent, the transaction verification server 730 generates the notification message and transmits it to the notification device 760. This notification may include, for example, the details of the pending transaction and a request for the user of the notification device 760 to either accept or reject the transaction.” [0088]

It would have been obvious to one of ordinary skill in the art at the time of invention to include in the method and system of Bernstein et al. the ability to generate as taught by Kirkland et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Bernstein et al. who teaches the need for a client to be notified of approval, therefore the clients of Bernstein et al. would benefit by further receiving messages of approval.

Regarding claim 10
The system of claim 9, wherein the instructions further cause the one or more processors to:

receiving a second settlement advice request comprising the unique data element and a second amount less than the total amount of funds; and

Bernstein et al. teaches:
Limited use account identifier (unique data element) for separate purchases, where the amount is less than the pre-authorization amount…
“For example, a pre-authorization may be established for a total purchase amount of $500, with the pre-authorization set to expire on Jun. 1, 2002. If the merchant needs to ship the goods in three different batches, the merchant may submit three separate authorization requests to an account issuer. Each authorization request will be compared against pre-authorization data associated with the limited use account identifier. Each authorization request must be submitted before the expiration date associated with the pre-authorization, and the total amount authorized must be less than the pre-authorization amount. In the example, the three separate shipments must total less than $500 and must be authorized prior to Jun. 1, 2002. The result is a purchasing system which provides improved merchant and customer flexibility, while allowing increased transaction approval control, Pursuant to some embodiments of the present invention, this ability to compare several partial shipments or authorizations with a single pre-authorization may be performed in a manner which is transparent to the purchasing client.” [0098]

Where the amount is less than the total….
“Information regarding transaction totals that are less than the total pre-authorization amount may indicate a transaction involving "partial shipments" (e.g., where the merchant is shipping goods in more than one batch). For example, data may be provided to track the number of limited use account identifiers which are associated with transactions that appear to involve partial shipments. This information may be tracked in the field labeled number of limited use account identifiers with partial shipments 410. This field may be used to store an indication of the number of limited use account identifiers in which the subject transaction has not been reconciled due to partial shipment of a number of items ordered from merchant. Pursuant to some embodiments, a limited use account identifier may be used to purchase goods even where the goods are shipped in multiple batches or shipments, so long as the total amount is less than or equal to the pre-authorization amount and so long as all transactions associated with the pre-authorization are completed prior to the expiration of the pre-authorization.” [0103]

based on the unique data element, causing the second amount to be transferred without authorization of the CAV.

Pre-authorization, therefore without authorization for partial payment..
“The present invention improves upon existing systems and methods by providing a tangible and integrated transaction pre-authorization refresh and settlement solution. The system enables a merchant to submit multiple authorization requests for the same or similar transaction while completely or partially eliminating erroneous authorization request declines. The system enables the use of pre-authorized accounts, virtual limited use or single use accounts, partial payment and partial shipment processing.” [0013]

Regarding claim 11
The system of claim 10, wherein the wherein the second amount is caused to be transferred based further on determining that a calculated sum of the first amount and the second amount is less than or equal to the total amount of funds.

Bernstein et al. teaches:
Limited use account identifier (unique data element) for separate purchases and less than preauthorization amount, where the total is less than the total purchase amount…
“For example, a pre-authorization may be established for a total purchase amount of $500, with the pre-authorization set to expire on Jun. 1, 2002. If the merchant needs to ship the goods in three different batches, the merchant may submit three separate authorization requests to an account issuer. Each authorization request will be compared against pre-authorization data associated with the limited use account identifier. Each authorization request must be submitted before the expiration date associated with the pre-authorization, and the total amount authorized must be less than the pre-authorization amount. In the example, the three separate shipments must total less than $500 and must be authorized prior to Jun. 1, 2002. The result is a purchasing system which provides improved merchant and customer flexibility, while allowing increased transaction approval control, Pursuant to some embodiments of the present invention, this ability to compare several partial shipments or authorizations with a single pre-authorization may be performed in a manner which is transparent to the purchasing client.” [0098]

Regarding claim 13
The system of claim 9, wherein the CAV corresponds to a personal identification number (PIN).

Bernstein et al. teaches:
An account includes a PIN (CAV)…
“An "account", "account number" or "customer account" as used herein, may include any device, code (e.g., one or more of an authorization/access code, personal identification number ("PIN"), user profile, demographic, Internet code, other identification code, and/or the like), number, letter, symbol, digital certificate, smart chip, digital signal, analog signal, biometric or other identifier/indicia suitably configured to allow the consumer to access, interact with, be identified by or communicate with the system.” [0038]

Regarding claim15
One or more non-transitory computer-readable media including one or more instructions that, when executed by one or more processors, cause the one or more processors to:



{From Applicant’s disclosure on CAV…

“In client-server transaction computer networks, traversal over these networks can be costly in terms of data security, network traffic exchange, and transfer amount functionality among other things. For instance, each time a consumer authentication value (CAV) (e.g., a four-digit PIN) is received for authentication associated with a transaction, the received CAV is communicated over the transaction network, which is a security vulnerability…” [0002]

Therefore a CAV could be a PIN or anything that is related to a customer for authentication}

[No Patentable Weight is given to intended use language of “for authenticating a transaction by a payment device” as authenticating by a payment device never happens.]

Bernstein et al. teaches:
A PIN (CAV) for interacting with the system…
“An "account", "account number" or "customer account" as used herein, may include any device, code (e.g., one or more of an authorization/access code, personal identification number ("PIN"), user profile, demographic, Internet code, other identification code, and/or the like), number, letter, symbol, digital certificate, smart chip, digital signal, analog signal, biometric or other identifier/indicia suitably configured to allow the consumer to access, interact with, be identified by or communicate with the system.” [0038]

Pre-authorization request established (received a request) for a purchase (transaction) defining a total amount between a merchant ( terminal) and issuer….
“For example, a pre-authorization may be established for a total purchase amount of $500, with the pre-authorization set to expire on Jun. 1, 2002. If the merchant needs to ship the goods in three different batches, the merchant may submit three separate authorization requests to an account issuer. Each authorization request will be compared against pre-authorization data associated with the limited use account identifier. Each authorization request must be submitted before the expiration date associated with the pre-authorization, and the total amount authorized must be less than the pre-authorization amount. In the example, the three separate shipments must total less than $500 and must be authorized prior to Jun. 1, 2002. The result is a purchasing system which provides improved merchant and customer flexibility, while allowing increased transaction approval control, Pursuant to some embodiments of the present invention, this ability to compare several partial 

Where merchants have terminals and issuers have processors (computer)….
“Turning now to FIG. 1, there is depicted an exemplary system 100 over which a plurality of client terminals 104a-n, one or more account management systems 105, one or more account issuer servers 106a-n, one or more issuer processors 107, and one or more merchant terminals 108a-n may communicate over a system of electronic and/or wireless network connections 102. In certain embodiments, system 100 may include other terminals for third party clearance houses and the like found in certain existing payment processing networks that presently accommodate transactions for credit cards, debit cards, and other types of financial/banking cards. Examples of the payment network include the American Express.RTM., VisaNet.RTM. and the Veriphone.RTM. network. While an exemplary embodiment of the invention is described in association with a transaction system and a customer service network, the invention contemplates any type of networks or transaction systems, including, for example, unsecure networks, public networks, wireless networks, closed networks, open networks, intranets, extranets, and/or the like.” [0045]

generate a unique data element that is uniquely associated with an authorization approval of the total amount of funds for the payment device based on the CAV;

[No Patentable Weight is given to intended use language of “for the payment device based on the CAV” as the payment device never receives the unique data element.]

{From Applicant’s disclosure regarding “unique data element”…

“…Particular embodiments of the present disclosure improve these clientserver transaction computer networks by employing functionality that automates an authorization for a partial amount and does not require multiple traversals over the network of the CAV by using a unique data element that uniquely identifies an authorization….” [0005]

Therefore a data element that uniquely identifies an authorization}

One example of reissue (generate) limited use identifiers (unique data elements)…
“Returning to process 600, account management system 105 (e.g., operating in conjunction with an issuer or issuer processor) may be operated to periodically review data files received from the client to determine the need for further limited use account identifiers and to reissue cleared identifiers (step 608). This step may be performed by setting a threshold number or percentage of used identifiers for a client. By referencing, for example, field 412 of account 

Limited use account identifier for authorization…
“The merchant, in turn, transmits an authorization request. to the account issuer or payment agent thereof to receive payment (step 714). Information transmitted in the authorization request includes, for example, the limited use account identifier received from the client, the expiration date of the identifier, an expiration date, a financial amount of the transaction and (in some embodiments) an identification of the merchant.” [0131]

	See Generate below.

receive a first settlement advice request comprising the unique data element and a first amount that is less than the total amount; and

Forward (receiving from a merchant, therefore terminal device) the limited use account number (unique data element) and transaction information (a first amount)…
“As a further example, a merchant receiving a limited use account identifier pursuant to embodiments of the present invention may utilize one or more networks to forward the limited use account number (along with other transaction information) to the financial institution which issued the limited use account number (the "issuing bank") to complete the transaction.” [0048]

Where transaction information would include limited use identifiers with amounts…
“Information regarding transaction totals that are less than the total pre-authorization amount may indicate a transaction involving "partial shipments" (e.g., where the merchant is shipping goods in more than one batch). For example, data may be provided to track the number of limited use account identifiers which are associated with transactions that appear to involve partial shipments. This information may be tracked in the field labeled number of limited use account identifiers with partial shipments 410. This field may be used to store an indication of the number of limited use account identifiers in which the subject transaction has not been reconciled due to partial shipment of a number of items ordered from merchant. Pursuant to some embodiments, a limited use account identifier may be used to purchase goods even where the goods are shipped in multiple batches or shipments, so long as the total amount is less than or equal to the pre-authorization amount and so long as all transactions associated with the pre-authorization are completed prior to the expiration of the pre-authorization.” [0103]

cause the first amount to be transferred without authorization of the CAV based on the unique data element uniquely associated with the authorization approval.

Submit (transfer) pre-authorization, therefore without authorization for partial payment..
“The present invention improves upon existing systems and methods by providing a tangible and integrated transaction pre-authorization refresh and settlement solution. The system enables a merchant to submit multiple authorization requests for the same or similar transaction while completely or partially eliminating erroneous authorization request declines. The system enables the use of pre-authorized accounts, virtual limited use or single use accounts, partial payment and partial shipment processing.” [0013]

Generate
Bernstein et al. teaches approval.  They do not literally teach generate.

Kirkland et al. also in the business of approval teaches:
“If the comparison results in a determination that a notification is to be sent, the transaction verification server 730 generates the notification message and transmits it to the notification device 760. This notification may include, for example, the details of the pending transaction and a request for the user of the notification device 760 to either accept or reject the transaction.” [0088]

It would have been obvious to one of ordinary skill in the art at the time of invention to include in the method and system of Bernstein et al. the ability to generate as taught by Kirkland et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Bernstein et al. who teaches the need for a client to be notified of approval, therefore the clients of Bernstein et al. would benefit by further receiving messages of approval.

Regarding claim 16
The one or more computer-readable media of claim 15, wherein the CAV corresponds to a personal identification number (PIN).

Bernstein et al. teaches:
An account includes a PIN (CAV)…
“An "account", "account number" or "customer account" as used herein, may include any device, code (e.g., one or more of an authorization/access code, personal identification number ("PIN"), user profile, demographic, Internet code, other identification code, and/or the like), number, letter, symbol, digital certificate, smart chip, digital signal, analog signal, biometric or other identifier/indicia suitably configured to allow the consumer to access, interact with, be identified by or communicate with the system.” [0038]

Regarding claim 17
The one or more computer-readable media of claim 15, wherein the unique data element comprises a pre-defined secret or private key.

Bernstein et al. teaches:
Private key…
“Each of these terminals and servers may further have various cryptographic software capabilities sufficient to allow secure transmission of financial data there between over the network 102. For example, in some embodiments, communications between a client device 104 and account management system 105 are encrypted using a private key of the client. In this manner, the data transmitted is maintained secure. Further, the account management system 105 may utilize a related key to both decrypt the information and to authenticate the identity of the client submitting information to the account management system server.” [0055]

Example of using a private key with limited use identifier (UDE)…
“Processing continues at 706 where account management system 105 operates to authenticate the identity of the client submitting the request. In some embodiments, processing at 706 may include verifying a digital signature or other cryptographic identity of the client (e.g., the message sent at 705 may be digitally signed or encrypted using a private key of the client). Once the identity of the client is ascertained, account management system 105 selects a limited use account identifier from the pool of limited use account identifiers associated with that particular client (e.g., by accessing one or more account management system databases such as the database of FIG. 4). In the example transaction, the purchasing system authenticates the identity of the corporation and selects an available limited use account identifier associated with the master account of the corporation.” [0125]

Regarding claim 19
The one or more computer-readable media of claim 18, wherein the one or more instructions further cause the one or more processors to:
receive a second settlement advice request comprising the unique data element and a second amount that is less than the total amount of funds;
Bernstein et al. teaches:
Limited use account identifier (unique data element) for separate purchases, where the amount is less than the pre-authorization amount…
“For example, a pre-authorization may be established for a total purchase amount of $500, with the pre-authorization set to expire on Jun. 1, 2002. If the merchant needs to ship the goods in three different batches, the merchant may submit three separate authorization requests to an account issuer. Each authorization request will be compared against pre-authorization data associated with the limited use account identifier. Each authorization request total amount authorized must be less than the pre-authorization amount. In the example, the three separate shipments must total less than $500 and must be authorized prior to Jun. 1, 2002. The result is a purchasing system which provides improved merchant and customer flexibility, while allowing increased transaction approval control, Pursuant to some embodiments of the present invention, this ability to compare several partial shipments or authorizations with a single pre-authorization may be performed in a manner which is transparent to the purchasing client.” [0098]

Where the amount is less than the total….
“Information regarding transaction totals that are less than the total pre-authorization amount may indicate a transaction involving "partial shipments" (e.g., where the merchant is shipping goods in more than one batch). For example, data may be provided to track the number of limited use account identifiers which are associated with transactions that appear to involve partial shipments. This information may be tracked in the field labeled number of limited use account identifiers with partial shipments 410. This field may be used to store an indication of the number of limited use account identifiers in which the subject transaction has not been reconciled due to partial shipment of a number of items ordered from merchant. Pursuant to some embodiments, a limited use account identifier may be used to purchase goods even where the goods are shipped in multiple batches or shipments, so long as the total amount is less than or equal to the pre-authorization amount and so long as all transactions associated with the pre-authorization are completed prior to the expiration of the pre-authorization.” [0103]
cause the second amount to be transferred without authorization of the CAV based on another determination that a calculated sum of the first amount and the second amount is less than or equal to the total amount of funds.
Limited use account identifier (unique data element) for separate purchases and less than preauthorization amount, where the total is less than the total purchase amount…
“For example, a pre-authorization may be established for a total purchase amount of $500, with the pre-authorization set to expire on Jun. 1, 2002. If the merchant needs to ship the goods in three different batches, the merchant may submit three separate authorization requests to an account issuer. Each authorization request will be compared against pre-authorization data associated with the limited use account identifier. Each authorization request must be submitted before the expiration date associated with the pre-authorization, and the total amount authorized must be less than the pre-authorization amount. In the example, the three separate shipments must total less than $500 and must be authorized prior to Jun. 1, 2002. The result is a purchasing system which provides improved merchant and customer flexibility, while allowing increased transaction approval control, Pursuant to some 

Regarding claim 21
The method of claim 1, wherein the first settlement advice request does not include the CAV.

Bernstein et al. teaches:
Where transaction information would include limited use identifiers with amounts (therefore does not include the CAV)…
“Information regarding transaction totals that are less than the total pre-authorization amount may indicate a transaction involving "partial shipments" (e.g., where the merchant is shipping goods in more than one batch). For example, data may be provided to track the number of limited use account identifiers which are associated with transactions that appear to involve partial shipments. This information may be tracked in the field labeled number of limited use account identifiers with partial shipments 410. This field may be used to store an indication of the number of limited use account identifiers in which the subject transaction has not been reconciled due to partial shipment of a number of items ordered from merchant. Pursuant to some embodiments, a limited use account identifier may be used to purchase goods even where the goods are shipped in multiple batches or shipments, so long as the total amount is less than or equal to the pre-authorization amount and so long as all transactions associated with the pre-authorization are completed prior to the expiration of the pre-authorization.” [0103]

Regarding claim 22
The system of claim 9, wherein the first settlement advice request does not include the CAV.

Where transaction information would include limited use identifiers with amounts (therefore does not include the CAV)…
“Information regarding transaction totals that are less than the total pre-authorization amount may indicate a transaction involving "partial shipments" (e.g., where the merchant is shipping goods in more than one batch). For example, data may be provided to track the number of limited use account identifiers which are associated with transactions that appear to involve partial shipments. This information may be tracked in the field labeled number of limited use account identifiers with partial shipments 410. This field may be used to store an indication of the number of limited use account identifiers in which the subject transaction has not been reconciled due to partial shipment of a number of items ordered from merchant. Pursuant to some embodiments, a limited use account identifier may be used to purchase goods even where the goods are shipped in multiple batches or shipments, so long as the total amount is less than or equal to the pre-authorization amount and so long as all 

Regarding claim 23
The media of claim 15, wherein the first settlement advice request does not include the CAV.

Where transaction information would include limited use identifiers with amounts (therefore does not include the CAV)…
“Information regarding transaction totals that are less than the total pre-authorization amount may indicate a transaction involving "partial shipments" (e.g., where the merchant is shipping goods in more than one batch). For example, data may be provided to track the number of limited use account identifiers which are associated with transactions that appear to involve partial shipments. This information may be tracked in the field labeled number of limited use account identifiers with partial shipments 410. This field may be used to store an indication of the number of limited use account identifiers in which the subject transaction has not been reconciled due to partial shipment of a number of items ordered from merchant. Pursuant to some embodiments, a limited use account identifier may be used to purchase goods even where the goods are shipped in multiple batches or shipments, so long as the total amount is less than or equal to the pre-authorization amount and so long as all transactions associated with the pre-authorization are completed prior to the expiration of the pre-authorization.” [0103]

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combined references in section (11) above in further view of Pub. No. US 2011/0087602 to Rutman.
Regarding claim 14
The system of claim 9, wherein the unique data element includes a preauthorization approval indicator for the defined total amount, a pre-defined secret, and a private key.

Bernstein et al. teaches:
Private key…
“Each of these terminals and servers may further have various cryptographic software capabilities sufficient to allow secure transmission of financial data there between over the network 102. For example, in some embodiments, communications between a client device 104 and account management system 105 are encrypted using a private key of the client. In this manner, the data transmitted is maintained secure. Further, the account management system 105 may utilize a related key to both decrypt the information and to authenticate the identity of the client submitting information to the account management system server.” [0055]

The combined references teach pre-authorization, total amount and private key (where private is also secret).  They do not teach indicator.

Rutman also in the business of authorization teaches:
“According to one or more embodiments, users may require pre-approval for offline transactions. For example, account information or other information may be verified and stored in advance of an offline transaction. Credit checks or other authentication or verification steps may be taken. Network element 106 may transmit or provide a pre-approval indicator to one or more electronic display devices associated with a user or an account. The pre-approval indicator may be stored securely on an electronic display device associated with the user. Pre-approval may be for a specified transaction limit (e.g., a total sale amount, a maximum number of transactions in a specified time period, or other restrictions).” [0025]

It would have been obvious to one of ordinary skill in the art at the time of invention to include in the method and system of the combined references the ability to provide an indicator as taught by Rutman since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Rutman who teaches the benefits of using indicators for display to users.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230.  The examiner can normally be reached on Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH BARTLEY/Primary Examiner, Art Unit 3693